QUESTION:
Do local health-related commissions, councils, or agencies receiving state or federal funds fall under the provisions of the Sunshine Law?
SUMMARY:
Local health-related commissions, councils, or agencies which are private, nonprofit organizations and which receive state or federal funds are not subject to the Sunshine Law.
The Sunshine Law, s. 286.011, F.S., requires boards or commissions "of any state agency or authority or of any agency or authority of any county, municipal corporation or any political subdivision" to hold their meetings in public. In Times Publishing Co. v. Williams, 222 So.2d 470 (2 D.C.A. Fla., 1969), the court stated that the Sunshine Law was intended to apply to "every board or commission . . . over which [the Legislature] has dominion and control."
I am informed that the health-related commissions or agencies which you refer to are private, nonprofit organizations licensed by the state or receiving moneys from the state or the federal government. Since these organizations are not state or local government agencies and are not under the control of the legislature, they do not come under the provisions of the Sunshine Law. Accord: Attorney General Opinions 071-191 and 072-158. The fact that they receive state or federal funds does not subject such groups to the Sunshine Law. The legislature has recently added a provision to the Public Records Law, s. 119.01, F.S., which says that "[p]ublic funds shall not be used for dues or contributions to any association, group or organization the records of which are not open for inspection to any citizen of Florida." However, there is no such requirement in the Sunshine Law.
Your question is, therefore, answered in the negative.